Title: To James Madison from Thomas Sumter, 13 June 1802
From: Sumter, Thomas
To: Madison, James


Dear sirStateboro, 13th. June 1802
When at the seat of Governt. I mentioned to the Govr. of So. Caroa. that I had made his request known to you in regard of an authentid. coppy he Wanted, of the first return made of the Numr. of the Inhabitce. of Said State—that you had politely assured me one Should be Prepaired accordingly—but at the Same time remarked the press of business in your office was Excessive. He has lately informd Me that the object he had in View is attained or within reach Without Giving farther Trouble.
I now Sir—take the liberty conformably to your friendly offer, to convey to My Son any of my communication to him Which might be Sent to your office. I therefore beg you will have the Goodness to cause the enclosed to be forwarded as Early as may be.
Some time Since in a letter to the President of the Ud. States, I mentioned Several persons who I thought Well Quallified to act as Commissioners in cases of insolvency. I Should be Gratified to Learn that it was recd. & the Characters designated approved of.
It would Seem Very extraordinary to Say, that at this time under the Greatest Droughth ever known in this country, the Crops are more promising than were ever Seen in it—our large rivers for navegation—as well as Smaller watercourss. are rendered of little use—and have been in this State ever since the past Summer. Still the slight rains, or Mists, with unusual falls of dew, has Proved Sufficient to nurrish & promote Vegitation in the degree before mentioned.
I hope you had an agreable jour⟨ney⟩ to Orange and that you & Good family now enjoy perfect health. I am Dear sir With perfect respe⟨ct⟩ your obt. Servt.
Thos. Sumter
 

   
   RC (DLC). Docketed by JM.



   
   Sumter apparently wrote to Jefferson on 30 May 1802 (not found, but listed in Jefferson’s Epistolary Record [DLC: Jefferson Papers] as received 17 June).


